Citation Nr: 0710087	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  96-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
degenerative arthritis of the lumbar spine with a fracture of 
the lamina and spondylolisthesis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1971 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 1996, the veteran was afforded a Travel Board 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  In May 2006, the veteran was informed of this 
fact and was requested to indicate whether he desired another 
Board hearing.  In a response signed by the veteran and dated 
May 25, 2006, he indicated that he did not want an additional 
hearing.  

In a May 2005 rating decision, the AMC granted the veteran's 
claim for entitlement to service connection for 
chondromalacia of the right knee, which constituted a full 
allowance of the benefit sought on appeal.  July 2002 
correspondence from the veteran included an informal claim 
for an increased rating for his  service-connected 
chondromalacia of the right knee.  This claim has not been 
developed or adjudicated by the RO.  The Board therefore 
refers the matter to that office for the appropriate action.

The Board notes that the veteran's appeal originally included 
the issues of an increased rating for his service-connected 
chondromalacia of the left knee and an increased rating for 
his service-connected ethmoidal sinusitis and chronic 
allergic rhinitis.  These issues were resolved in the 
veteran's favor in a September 2006 rating decision.  At that 
time, the veteran and his representative were notified that 
the decision constituted a partial grant of benefits on 
appeal.  In correspondence dated November 2006, the veteran 
indicated he was satisfied with the disability ratings he 
received for both conditions in the September 2006 rating 
decision.  Accordingly, these issues are not currently before 
the Board.   

The case returns to the Board following remands to the RO in 
June 2006, November 2002, April 1999, and December 1996.  


FINDING OF FACT

Medical evidence of record shows essentially normal or only 
minor limitation of motion of the lumbar spine, with minimal 
evidence of functional loss and no evidence of neurologic 
abnormality or deformity of a vertebral body.


CONCLUSION OF LAW

The criteria for an increased disability rating greater than 
10 percent for degenerative arthritis of the lumbar spine 
with a fracture of the lamina and spondylolisthesis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 
5242 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5292 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran originally filed his claim for service connection 
for lower back pain in September 1993.  He was afforded his 
first VA examination in October 1993, where he complained of 
occasional episodes of lumbosacral pain.  The VA examiner 
found no postural abnormalities or fixed deformity of the 
back.  The musculature of the veteran's back was found to be 
normal.  Range of motion of the lumbosacral spine was to 95 
degrees forward flexion; 25 degrees backward extension; 25 
degrees lateral flexion, bilaterally; and 35 degrees 
rotation, bilaterally.  There was no objective indication of 
any pain at any of the limits of motion, nor was there 
evidence of any neurological involvement.  X-rays revealed 
minimal degenerative arthritic changes with anterior and 
lateral vertebral body spurring.  The examiner diagnosed the 
veteran with degenerative arthritis of the lumbar spine, with 
probable L5-S1 spondylolysis. 

The veteran was next afforded a VA examination in January 
1997, where he complained of stiffness in his lower back and 
an inability to lift heavy items.  Examination of the 
lumbosacral spine revealed slight tenderness.  The veteran 
had full range of motion of the thoracolumbar spine, although 
there was slight pain associated with forward flexion.  The 
straight leg raising test bilaterally to 90 degrees was 
negative.  The veteran was diagnosed with spondylolisthesis 
at L5-S1 and degenerative disc disease.  

The veteran was again examiner by the VA in January 2000, 
where he complained of an occasional sore back.  Examination 
of the lumbosacral spine revealed a normal lordotic and 
thoracic kyphotic curve.  There was no muscle spasm.  The 
veteran had a full range of motion in regard to forward 
flexion while extension, lateral bending, and lateral 
rotation were all without restriction or discomfort.  The 
bilateral straight leg raising and hip extension tests were 
negative.  There was no spinal tenderness or palpable 
paraspinal spasm.  Palpation of the sciatic nerve revealed no 
evidence of tenderness. There was no atrophy or muscle 
weakness in the lower extremities. There was no sensory 
deficit and deep tendon reflexes were equal and active 
bilaterally.  The examiner concluded that there was no 
significant disability of the lumbosacral spine at that time.   

At his most recent VA examination in July 2006, the veteran 
described stiffness and pain in his lower back in the 
morning.  An hour of daily exercise relieves the stiffness, 
and the veteran's condition is alleviated for the remainder 
of the day unless he performs awkward twists or movements.  
As reflected in the July 2006 VA examination report, the 
veteran's range of motion for the lumbar spine was 90 degrees 
forward flexion; 30 degrees extension; 20 degrees lateral 
flexion, bilaterally; and 30 degrees lateral rotation, 
bilaterally.  There was no change in his range of motion with 
repetition.  There was no objective indication of muscle 
spasm, weakness, tenderness, or neurological abnormality.  
There was no indication of muscle abnormality or ankylosis, 
and the veteran's gait was normal.  Although he was able to 
squat, he complained of pain while squatting.  

X-ray evidence revealed mild anterior vertebral spurring with 
a narrowing of the intervertebral disk space at L4-L5 
indicating degenerative disease.  Although there was a grade 
1 spondylolisthesis of L5 on S1 associated with L5 
spondylolysis, the vertebral bodies, intervertebral disk 
spaces, and posterior elements otherwise appeared 
unremarkable.  There was no evidence of compression or 
subluxation.  The examiner diagnosed the veteran with mild 
degenerative spondylosis and spondylolisthesis of L5-S1 
associated with L5 spondylolysis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27.  When there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (on a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed these amendments in 
previous statements of the case and rating decisions.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard, 4 Vet. App. at 392-94. 

The veteran's disability was originally evaluated as 10 
percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma, and Code 5292, limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a (2002).  Code 5010 
specifies that traumatic arthritis is rated as degenerative 
arthritis, Code 5003, based on limitation of motion of the 
affected part.  When limitation of motion is noncompensable, 
Code 5003 provides that a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is in order with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Under the previous version of Code 5292, a 10 percent rating 
is assigned for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is awarded for moderate 
limitation of motion.  

The veteran's degenerative arthritis of the lumbar spine with 
a fracture of the lamina and spondylolisthesis is currently 
rated as 10 percent disabling under Code 5242, degenerative 
arthritis of the spine.  38 C.F.R. § 4.71a (2002).  The Board 
notes that the most recent diagnosis of lumbar spine 
disability included degenerative disc disease.  It is 
possible to evaluate such disability under the previous 
version of Code 5293, intervertebral disc syndrome.  38 
C.F.R. § 4.71a.  However, the Board notes that the evidence 
of record fails to demonstrate the types of neurologic 
symptoms indicative of intervertebral disc syndrome that 
would warrant application of Code 5293.  Similarly, the 
evidence does not demonstrate spinal ankylosis or lumbosacral 
strain to warrant consideration of Codes 5286, 5289, or 5295.   
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Under the amended Code 5242, degenerative arthritis of the 
spine is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  According to the General 
Rating Formula, the disability is assessed with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 20 
percent rating is assigned for disability of the 
thoracolumbar spine when forward flexion is greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

Here, the Board finds that the veteran's current 10 percent 
disability for degenerative arthritis of the lumbar spine 
with a fracture of the lamina and spondylolisthesis 
adequately reflects the extent of disability present.  The 
Board finds no basis for a rating greater than 10 percent 
under any applicable rating criteria, as the veteran's VA 
outpatient records and examinations since October 1993 have 
never revealed more than slight limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.7.  There is no evidence of 
moderate limitation of motion to warrant a higher disability 
rating under Code 5292.  There is no evidence of neurologic 
abnormality.  Similarly, considering the factors affecting 
functional loss per DeLuca, the Board cannot conclude that 
the overall disability picture warrants an evaluation greater 
than 10 percent during any time between September 1993 and 
the present.  Specifically, the VA examinations of October 
1993, January 1997, January 2000, and July 2006 show no 
finding of weakened movement, excess fatigability, 
incoordination, swelling, and deformity or atrophy of disuse 
to warrant a higher rating.  38 C.F.R. § 4.7.  Under 
Diagnostic Code 5285,as in effect prior to 2002, vertebral 
fracture residuals in the absence of cord involvement, were 
to be rated in accordance with definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  As previously discussed, neither 
motion restriction nor muscle spasms have been demonstrated 
so as to warrant a higher rating and, moreover, x-ray 
examination of the spine has never shown any deformity of a 
vertebral body as a residual of a fracture.  Thus, a higher 
rating would not be warranted under this code.

Under the amended rating criteria, when considering the 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence available after September 
26, 2003 does not reflect sufficient limitation of motion, 
muscle spasm, or guarding to warrant an increase.  As of the 
July 2006 VA examination, there is no indication of muscle 
abnormality or ankylosis, and the veteran's gait is normal.  
As such, the Board finds that the competent medical evidence 
from September 1993 to the present is insufficient to satisfy 
the criteria for a disability rating greater than 10 percent 
for degenerative arthritis of the lumbar spine under any 
applicable version of the VA regulations.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence or allegation of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  In summary, the Board finds that 
the preponderance of the evidence is against an increased 
disability rating in excess of 10 percent for the veteran's 
degenerative arthritis of the lumbar spine with a fracture of 
the lamina and spondylolisthesis.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
June 2006, as well as in the April 2004 and October 2006 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2004 and October 2006 supplemental 
statements of the case include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 1994 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
informed to submit any information that pertains to his claim 
by letter dated June 2006.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran provided such notice by 
letter dated June 2006.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided private medical records and lay evidence 
in the form of his own written statements and oral testimony 
at his August 1996 Travel Board hearing.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

An increased disability rating for degenerative arthritis of 
the lumbar spine with a fracture of the lamina and 
spondylolisthesis, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


